                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

In re: Search Warrants                         Case No. 21-MJ-27 (RMS)




                                  MOTION TO UNSEAL

       The Government hereby moves to unseal this matter as the defendant has been taken into

custody.



                                   Respectfully submitted,

                                   JOHN H. DURHAM
                                   UNITED STATES ATTORNEY

                                        /s/
                                   JOHN T. PIERPONT, JR.
                                   ASSISTANT UNITED STATES ATTORNEY
